DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on January 04, 2022. This is a first action on the merits of the application.  Claims 1-16 are pending.

Election/Restrictions
Applicant's election with traverse of invention II, claims 11-14 in the reply filed on January 04, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be unduly burdensome for the Examiner to search the three groups. It is also submitted that an important advantage in pursuing just one application encompassing all claim groups is that the examination of the Patent and Trademark Office would be simplified, insofar as duplication of searching effort would be eliminated because any search to a shell-ligand-exchanged zeolitic imidazolate framework composition would embrace methods of making such compositions and methods of using such compositions for separating hydrocarbon streams. Moreover, the Applicants submit that the Examiner is improperly attempting to carve-up the claimed invention. Under 35 U.S.C. 112, the Applicants have a statutory right to claim the subject matter in the manner they choose.
In response, the examiner respectfully disagrees. As presented in the discussions in the Office action dated 11/26/2021 (see pages 2-3), there are three groups of inventions as:
I. 	Claims 1-10, drawn to a method of making a shell-ligand-exchanged zeolitic imidazolate framework composition, classified in section/class/subclass B01J 37/00+.
II. 	Claims 11-14, drawn to a shell-ligand-exchanged zeolitic imidazolate framework composition, classified in section/class/subclass B01J 20/226+.
s 15-16, drawn to a process for separating a hydrocarbon stream using the shell-ligand-exchanged zeolitic imidazolate framework composition, classified in section/class/subclass B01D 53/02+.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product such as nanocrystals having polydentate ligand as taught by Bawendi et al. (US 8,481,162 B2).
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for separating iso/normal hydrocarbon stream as claimed can be practiced with another materially different product such as membrane as taught by Chen et al. (US 5,107,059). 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have different function and effect in that one process makes a shell-ligand-exchanged zeolitic imidazolate framework . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
In addition, applicant’s argument of it would not be unduly burdensome for the Examiner to search the three groups is not found persuasive because a serious burden for the Examiner does exist because the elected and non-elected inventions would require different fields of subclass search, and because the elected and non-elected inventions are mutually exclusive.  For example, claim 1 would require subclass searching within section/class/subclass B01J 37/00+, while claim 11 would require subclass searching within B01J 20/226+, and claim 15 would require subclass searching within section/class/subclass B01D 53/02+.  Therefore, because different subclass searches would be necessary, a serious burden for the Examiner does exist if restriction were not required.  
The restriction requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 15-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Since claim 11 refers the method of claim1 in limiting the shell-ligand-exchanged zeolitic imidazolate framework composition, for the examining purposes of only, claim 11 is considered to include the method for making a shell-ligand-exchanged zeolitic imidazolate framework composition recited in claim 1 of claimed invention. The examiner respectfully requested to incorporate all the limitations of claim 1 into claim 11 in response to the instant Office action. 

Claim Objections
Claims 11-14 are objected to because of the following informalities:
the 
Claim 12 recites “the total weight” in line 4 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the 
Claim 12 recites “2-methylimidazolate” in line 7. It is respectfully suggested to amend the limitation to “2-methyl-imidazolate” for consistent recitation of claim limitation. 
Claim 13 recites “the total weight” in line 4 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the 
Claim 14 recites “the total weight” in line 4 which lacks an antecedent basis. It is respectfully suggested to amend the limitation to “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Improving hydrostability of ZIF-8 membranes via surface ligand exchange, 2017, Journal of membrane science, Vol. 532, pp. 1-8, hereinafter “Zhang”).
In regard to claims 11 and 12, Zhang discloses a shell-ligand-exchanged zeolitic imidazolate framework composition (Abstract). 
Zhang discloses a shell-ligand-exchanged zeolitic imidazolate framework composition wherein the ZIF-8 was modified with 2-methylimidazole (MIM) (page 2, col. 2, 2.1. Synthesis and modification of ZIF-8 powders and membranes, please refer the first and second paragraphs) comprising:
a zeolitic imidazolate framework composition comprising ZIF-8 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-IMa-IMb-M2 and no more than 5 wt.% of IMb, based on the total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition (Note: since both the IMa and IMb are 2-methyl-imidazolate in the general structure of M1-IMa-IMb-M2, the limitation of “no more than 5 wt.% of IMb” in the general structure of M1-IMa-IMb-M2 is considered obvious), 
a is 2-methyl-imidazolate, IMb is 2-methyl-imidazolate, and M1 and M2 both are Zn (the use of comprise Zn (NO3)2[Symbol font/0xD7]6H2O in ligand exchanging process, 2.1. Synthesis and modification of ZIF-8 powders and membranes, second paragraph). 

Allowable Subject Matters and Allowed claims
Claims 13-14 in the instant application are allowed if previously presented objections to claims 13 and 14 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-14. 
A shell-ligand-exchanged zeolitic imidazolate framework composition comprising:
a zeolitic imidazolate framework composition comprising ZIF-7 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-IMa-IMb-M2, and no more than 5 wt.% of IMb, based on a total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, 
wherein said:
(i)	IMa comprises benzimidazolate,
(ii)	IMb comprises one or more of 2-methyl-imidazolate, 2-methylbenzimidazolate, or 2-methyl-4,5,6,7-tetrahydrobenzimidazolate, and
(iii)	M1 and/or M2 comprises Zn, is considered novel.
A shell-ligand-exchanged zeolitic imidazolate framework composition comprising:
a zeolitic imidazolate framework composition comprising EMM-36 and having outermost layer of ligands of tetrahedral arrangement which comprises a general structure of M1-a-IMb-M2, and no more than 5 wt.% of IMb, based on a total weight of said shell-ligand-exchanged zeolitic imidazolate framework composition, 
wherein said:
IMa is a mixture of 4,5,6,7-tetrahydrobenzimidazolate and benzimidazolate, 
IMb comprises one or more of 2-methyl-imidazolate, 2-methylbenzimidazolate, or 2-methyl-4,5,6,7-tetrahydrobenzimidazolate, and
M1 and M2 are both Zn, is considered novel.

A pertinent prior art to Jeong et al. (US 2018/0001275 A1) a method produces a metal-organic framework on a surface of another metal-organic framework. One embodiment comprises contacting the first metal-organic framework with a ligand and solvent solution; wherein the first metal-organic framework comprises a first ligand and a first metal; wherein the ligand and solvent solution comprises a second ligand that is different from the first ligand in the first metal-organic framework; and allowing the second ligand from the ligand and solvent solution to exchange with the first ligand present in the first metal-organic framework for a period of time suitable to produce the second metal-organic framework on the surface of the first metal-organic framework. Jeong discloses a ZIF-8 membrane that is exchanged for 2-methylimidazolate.  
The cited prior arts, alone or in combination, do not teach or suggest a shell-ligand-exchanged zeolitic imidazolate framework composition recited in claim 13 or claim 14 of claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772